DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                JAMES C. MASSEY and GINA MASSEY,
                           Appellants,

                                     v.

    DEBORAH THOMAS, LEVINE-THOMAS & ASSOCIATES, LLC,
              a Florida limited liability company,
   DEBORAH THOMAS d/b/a US TREASURES, an unknown entity,
                and BANK OF AMERICA, N.A.,
                           Appellees.

                              No. 4D21-2125

                              [July 20, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No.
2019CA013035AXXXCE.

  Carl A. Cascio and Gary S. Gaffney of Carl A. Cascio, P.A., Boynton
Beach, for appellants.

  Emily Y. Rottmann, Kimberly T. Mydock and Kathleen D. Kilbride of
McGuireWoods LLP, Jacksonville, for appellee Bank of America, N.A.

WARNER, J.

   The trial court dismissed appellants’ third amended complaint against
appellee Bank of America, N.A. (“BOA”) solely because of an administrative
order which it interpreted as compelling dismissal for failure to timely file
an amended complaint. Because the administrative order does not require
dismissal, we reverse.

    Appellants filed a complaint against their accountant for theft of a tax
refund. They amended their complaint to add BOA as a defendant but
failed to serve it with the complaint. They then filed a second amended
complaint without leave of court and served it on BOA. BOA moved to
dismiss the complaint based upon several grounds, including failure to
timely serve BOA with the complaints. Appellants responded, noting that
the second amended complaint was the operative complaint which was
served, and requested an extension of time for service to the time the
second amended complaint was actually served on BOA. The trial court
granted the extension of time, but also found that the second amended
complaint failed to comply with the pleading requirements of Florida Rule
of Civil Procedure 1.110. The court gave appellants thirty days to file an
amended complaint to correct the deficiencies.

   Appellants failed to file their third amended complaint by the court-
ordered deadline of February 4, 2021. Over a week after the deadline
passed, appellants’ counsel contacted BOA’s counsel and requested an
extension of a week in which to file the amended complaint. BOA’s counsel
agreed to an extension until February 19, and appellants’ counsel filed a
motion to extend to the agreed date, but the court did not enter an order
on the motion.

    Appellants failed to file their third amended complaint by the agreed
extension. On March 2, BOA moved for dismissal with prejudice for
appellants’ failure to comply with the Florida Rules of Civil Procedure and
the trial court’s order. Because appellants’ counsel had not contacted BOA
for any further extensions, it alleged that the conduct was willful.

   The following day, appellants filed their third amended complaint. BOA
moved to dismiss with prejudice, alleging that the new complaint was still
legally insufficient, and appellants already had multiple opportunities to
plead their claims. In response, appellants conceded that the complaint
was filed beyond the extensions but argued they had good cause for the
delay, detailing the reasons, including counsel’s inability to meet with
appellants until February 17, at which time they were able to provide him
additional documents to support their claims. In addition, during the
agreed extension period, counsel received notice from his landlord to
vacate the premises, necessitating moving into new offices which counsel
did not complete until March 15. Counsel also conceded that on the
merits, one of the claims did not state a cause of action.

   At the hearing on the motion to dismiss, BOA contended that the
repeated delays and failure to comply with the extension granted in the
court’s order showed that appellants did not have a true intent to
prosecute their claims. Appellants had not only failed to file their third
amended complaint within the court-ordered extension but also within the
extension agreed to by BOA.

    After asking appellants’ counsel about the background of the case, the
trial court asked counsel if he had read Florida Supreme Court
Administrative Order AOSC20-23.         The court recalled language in
AOSC20-23 that “all court-ordered timelines or time deadlines are to be

                                    2
strictly enforced against the attorneys . . . . Otherwise, it’s going to be
strictly enforced against the judge.” The court also noted that under
AOSC20-23, with regards to “sanction[s], it sounds like it’s automatic
now.” The court concluded that appellants missed the court’s deadline to
file the third amended complaint. Therefore, the court was required to
strictly enforce that deadline, and dismissal of the third amended
complaint was appropriate. When questioned by BOA, the court indicated
that the dismissal ordinarily would be without prejudice, but that it
effectively would be “with prejudice because of the statute of limitations
issue.” The court did not address the reasons which counsel had provided
for failing to meet the extension deadline.

   The trial court later entered an order granting BOA’s motion to dismiss,
in which it dismissed all claims against BOA, citing AOSC20-23 and
appellants’ failure to strictly comply with the court-ordered deadline. The
court made no findings of fact or determinations as to the substantive
merits alleged in BOA’s motion to dismiss.

   Appellants moved for reconsideration and clarification. In their motion,
appellants argued that the court should clarify its ruling as to the specific
language of AOSC20-23, they had good cause for the delays, and the effect
of the order was dismissal with prejudice. The trial court denied the
motion. The trial court noted that under AOSC20-23, “time limits in
orders are to be strictly enforced absent good cause shown,” and found
that no good cause existed. Appellants appeal the order of dismissal.

   In view of statements made by the trial court referencing AOSC20-23,
the dismissal of this action amounts to a sanction order for failure to
comply with a court order. A lower court’s decision to impose sanctions is
reviewed under an abuse of discretion standard. Boca Burger, Inc. v.
Forum, 912 So. 2d 561, 573 (Fla. 2005). A trial court’s interpretation of
an administrative order is reviewed de novo. State v. Lowery, 319 So. 3d
118, 120 (Fla. 3d DCA 2021).

   On April 6, 2020, the Florida Supreme Court issued Florida Supreme
Court Administrative Order AOSC20-23 regarding comprehensive COVID-
19 emergency measures for Florida trial courts. In re: Comprehensive
Covid-19 Emergency Measures for Florida Trial Courts, Fla. Admin. Order
No. AOSC20-23 (April 6, 2020) (on file with clerk, Fla. Sup. Ct.). The order
requires Florida trial courts to implement certain procedures to mitigate
the effects of the public health emergency and to keep courts operating at
the fullest extent consistent with public safety.



                                     3
   A year later, the supreme court amended AOSC20-23 (the twelfth
amendment to the order) to revise Section III.G., relating to civil case
management requirements. In re: Comprehensive Covid-19 Emergency
Measures for Florida Trial Courts, Fla. Admin. Order No. AOSC20-23
Amendment 12 (April 13, 2021) (on file with clerk, Fla. Sup. Ct.). This
amendment required chief judges of the trial courts to issue administrative
orders that would take effect April 30, 2021, and would require the
presiding judge for each civil case to manage civil cases in a specific
manner. 1

   The order required presiding judges to: (1) determine whether each civil
case was complex, streamlined, or general; (2) issue a case management
order for each streamlined and general civil case that “at a minimum”
specifies certain deadlines and indicates that “the deadlines established in
the order will be strictly enforced by the court;” and (3) establish maximum
periods within which the deadlines shall be set. For cases not subject to
a statutory stay or a moratorium, and which were filed before April 30,
2021, the presiding judge should issue a case management order by
December 2021. In addition, the chief judge’s administrative order:

      Shall direct all judges within their circuits to strictly comply
      with Florida Rule of General Practice and Judicial
      Administration 2.545(a), (b), and (e), which respectively
      require judges to conclude litigation as soon as it is reasonably
      and justly possible to do so, to take charge of all cases at an
      early stage and to control the progress of the case thereafter
      until it is determined, and to apply a firm continuance policy
      allowing continuances only for good cause shown.

Id. at III.G.(2) (emphasis added).

    The plain language of the supreme court’s order AOSC20-23 directed
the trial court to “strictly comply” with the Florida Rules of General
Practice and Judicial Administration by concluding litigation “as soon as
it is reasonably and justly possible to do so” and by applying “a firm
continuance policy allowing continuances only for good cause shown.” As
clearly stated, the order applies to continuances, not to every order setting
a time for performance. In trial procedure, a “continuance” has been
defined as “[t]he adjournment or postponement of a trial or other

1 In accordance with AOSC20-23, the Chief Judge of the Seventeenth Judicial
Circuit issued his own administrative order on April 30, 2021. See Fla. Admin.
Order AO2021-19-CIV (on file with clerk, Fla. 17th Cir. Ct.). The order essentially
implemented all the directives required by AOSC20-23.

                                        4
proceeding to a future date.” Continuance, BLACK’S LAW DICTIONARY (11th
ed. 2019). No language in the order required or authorized the trial court
to automatically dismiss the case, effectively with prejudice, for failure to
adhere to a court-ordered deadline in contravention of prevailing law.

   Kozel v. Ostendorf, 629 So. 2d 817 (Fla. 1993), establishes the process
which a trial court must follow to dismiss a case as a sanction for failure
to adhere to a deadline. In Kozel, similar to this case, a trial court
dismissed the plaintiff’s complaint with leave to amend, but the plaintiff
did not file the complaint within the time allowed by the court, or the
extended time agreed to by the defendant. The trial court then dismissed
the complaint with prejudice. Reaching the supreme court on a conflict
between the districts, the court held that the sanction of dismissal for the
attorney’s negligence may have been too severe and remanded for the court
to consider the sanction under criteria that the court enumerated:

      In our view, though, the court’s decision to dismiss the case
      based solely on the attorney’s neglect unduly punishes the
      litigant and espouses a policy that this Court does not wish to
      promote. The purpose of the Florida Rules of Civil Procedure
      is to encourage the orderly movement of litigation. Fla. R. Civ.
      Pro. 1.010. This purpose usually can be accomplished by the
      imposition of a sanction that is less harsh than dismissal and
      that is directed toward the person responsible for the delayed
      filing of the complaint. Clay [v. City of Margate, 546 So. 2d
      434 (Fla. 4th DCA 1989)].

         Dismissal “with prejudice” in effect disposes of the case,
         not for any dereliction on the part of the litigant, but on
         the part of his counsel. We are not unmindful of the
         rule that counsel is the litigant’s agent and that his acts
         are the acts of the principal, but since the rule is
         primarily for the governance of counsel, dismissal “with
         prejudice” would in effect punish the litigant instead of
         his counsel.

      Beasley v. Girten, 61 So. 2d 179, 181 (Fla. 1952). Because
      dismissal is the ultimate sanction in the adversarial system,
      it should be reserved for those aggravating circumstances in
      which a lesser sanction would fail to achieve a just result.

      This Court is vitally concerned with the swift administration
      of justice at both the trial and appellate levels. In the interest
      of an efficient judicial system and in the interest of clients, it

                                      5
      is essential that attorneys adhere to filing deadlines and other
      procedural requirements. However, a fine, public reprimand,
      or contempt order may often be the appropriate sanction to
      impose on an attorney in those situations where the attorney,
      and not the client, is responsible for the error. To assist the
      trial court in determining whether dismissal with prejudice is
      warranted, we have adopted the following set of factors set
      forth in large part by Judge Altenbernd: 1) whether the
      attorney’s    disobedience    was    willful,   deliberate,   or
      contumacious, rather than an act of neglect or inexperience;
      2) whether the attorney has been previously sanctioned; 3)
      whether the client was personally involved in the act of
      disobedience; 4) whether the delay prejudiced the opposing
      party through undue expense, loss of evidence, or in some
      other fashion; 5) whether the attorney offered reasonable
      justification for noncompliance; and 6) whether the delay
      created significant problems of judicial administration. Upon
      consideration of these factors, if a sanction less severe than
      dismissal with prejudice appears to be a viable alternative, the
      trial court should employ such an alternative.

Id. at 818 (emphasis supplied) (footnote omitted).

    The trial court’s interpretation of the administrative order to require
strict compliance with time deadlines or face dismissal would conflict with
Kozel. But, as was made clear in Puryear v. State, 810 So. 2d 901 (Fla.
2002):

      [The Florida Supreme] Court does not intentionally overrule
      itself sub silentio. Where a court encounters an express
      holding from this Court on a specific issue and a subsequent
      contrary dicta statement on the same specific issue, the court
      is to apply our express holding in the former decision until
      such time as this Court recedes from the express holding.

Id. at 905.

    Because the trial court misinterpreted the administrative order as
requiring strict compliance without regard to Kozel, it erred. We thus
reverse and remand for the court to reconsider the motion to dismiss in
light of the Kozel factors and to determine if dismissal is an appropriate
sanction. See Ham v. Dunmire, 891 So. 2d 492, 500 (Fla. 2004) (“[A] trial
court’s failure to consider the Kozel factors in determining whether


                                     6
dismissal was appropriate is, by itself, a basis for remand for application
of the correct standard.”).

   Reversed and remanded.

FORST and ARTAU, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    7